Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Joshua Collins (73363) on 03/02/2021.

The application has been amended as follows:










	determining, by a network interworking configuration network element, that a first network is requesting to connect to a second network;
	sending, by the network interworking configuration network element to a first network element in a first network element set, a first identifier of a second network element in a second network element set, the second network element corresponding to the first network element in the first network element set; [[and]]
	sending, by the network interworking configuration network element to the second network element in the second network element set, a third identifier of the first network element in the first network element set;
	sending, by the network interworking configuration network element to a third network element in the first network element set, a second identifier of a fourth network element in the second network element set, the fourth network element corresponding to the third network element in the first network element set, the first network element set comprising network elements in the first network, the second network element set comprising other network elements in the second network, and each network element in the first network element set having a one-to-one correspondence to a corresponding network element in the second network element set; and
	sending, by the network interworking configuration network element to the fourth network element in the second network element set, a fourth identifier of the third network element in the first network element set.

2.	(Previously presented) The method according to claim 1, further comprising:


3.	(Previously presented) The method according to claim 2, wherein:
	the network interworking request further comprises :
		 a fifth identifier of a fifth network element in the first network element set;
		 a sixth identifier of the first network interworking service network element;
		a processing manner indication indicating that a connection is to be established or that the connection is to be deleted;
		location information of the first network;
		scale information of the first network;
		a service feature of the first network; or
		a performance requirement of the first network; and
	 the method further comprises determining the second network element set based at least on the network interworking request.

4.	(Previously presented) The method according to claim 1, wherein sending the first identifier of the second network element comprises:
	directly sending, by the network interworking configuration network element to the first network element, the first identifier of the second network element; or


5.	(Cancelled) 

6.	(Currently Amended) The method according to claim [[5]] 1, wherein sending the third identifier of the first network element comprises:
	directly sending, by the network interworking configuration network element to the second network element, the third identifier of the first network element; or
	sending, by the network interworking configuration network element to a second network interworking service network element in the second network, respective network element identifiers of the first network element set.

7.	(Previously presented) The method according to claim 1, further comprising:
	verifying, by the network interworking configuration network element, that the first network is allowed to access the second network.

8.	(Previously presented) The method according to claim 7, wherein verifying that the first network is allowed to access the second network comprises:
	obtaining, in response to outputting a verification indication to a manager of the second network, an indication from the manager indicating that the first network is allowed to access the second network; or


9.	(Previously presented) The method according to claim 1, wherein:
	the first network element set comprises :
		 a first authentication, authorization, and accounting (AAA) server in the first network;
		a gateway in the first network; or
		a base station in the first network;
	a fifth network element in the second network set comprises a second AAA server in the second network, the fifth network element being correspondingly connected to the first AAA server in the first network;
	a sixth network element in the second network set comprises a security node in the second network, the sixth network element being correspondingly connected to the gateway in the first network; and
	a seventh network element in the second network set comprises the second AAA server in the second network or the security node in the second network.

10.	(Currently Amended) A network interworking configuration network element, comprising:
	a non-transitory memory storage comprising instructions; and
	a processor in communication with the non-transitory memory storage, wherein the processor executes the instructions to:

		send, to a first network element in a first network element set, a first identifier of a second network element in a second network element set, the second network element corresponding to the first network element in the first network element set; [[and]]
		send, to the second network element in the second network element set, a third identifier of the first network element in the first network element set;
		send, to a third network element in the first network element set, a second identifier of a fourth network element in the second network element set, the fourth network element corresponding to the third network element in the first network element set, the first network element set comprising network elements in the first network, the second network element set comprising other network elements in the second network, and each network element in the first network element set having a one-to-one correspondence to a corresponding network element in the second network element set; and
		send, to the fourth network element in the second network element set, a fourth identifier of the third network element in the first network element set.

11.	(Previously presented) The network interworking configuration network element according to claim 10, wherein the processor executes further instructions to:
	receive a network interworking request requesting to connect to the second network from a manager of the first network or from a first network interworking service 

12.	(Previously presented) The network interworking configuration network element according to claim 11, wherein:
	the network interworking request further comprises :
		 a fifth identifier of a fifth network element in the first network element set;
		 a sixth identifier of the first network interworking service network element;
		a processing manner indication indicating that a connection is to be established or that the connection is to be deleted;
		location information of the first network;
		scale information of the first network;
		a service feature of the first network; and
		a performance requirement of the first network; and
	 the processor executes further instructions to determine the second network element set based at least on the network interworking request.

13.	(Previously presented) The network interworking configuration network element according to claim 10, wherein the instructions to send the first identifier of the second network element comprise further instructions to:
	directly send, to the first network element, the first identifier of the second network element; or


14.	(Cancelled)

15.	(Currently Amended) The network interworking configuration network element according to claim [[14]] 10, wherein the instructions to send the third identifier of the first network element comprise further instructions to:
	directly send, to the second network element, the third identifier of the first network element; or
	send, to a second network interworking service network element in the second network, respective network element identifiers of the first network element set.

16.	(Previously presented) The network interworking configuration network element according to claim 10, wherein the processor executes further instructions to:
	verify that the first network is allowed to access the second network.

17.	(Previously presented) The network interworking configuration network element according to claim 16, wherein the instructions to verify that the first network is allowed to access the second network comprise further instructions to:
	obtain, in response to outputting a verification indication to a manager of the second network, an indication from the manager indicating that the first network is allowed to access the second network; or


18.	(Currently Amended) The network interworking configuration network element according to claim 10, wherein:
	the first network element set comprises:
		a first authentication, authorization, and accounting (AAA) server in the first network;
		a gateway in the first network, or
		a base station in the first network;
	a fifth network element in the second network set comprises a second AAA server in the second network, the fifth network element being correspondingly connected to the first AAA server in the first network;
	a sixth network element in the second network set comprises a security node in the second network, the sixth network element being correspondingly connected to the gateway in the first network; and
	a seventh network element in the second network set comprises the second AAA server in the second network or the security node in the second network.

19.	(Currently Amended) A network interworking system, comprising:
	at least one network element in a first network;
	at least one network element in a second network; and
	a network interworking configuration network element comprising at least one processor and a non-transitory memory storing computer codes which, when executed 
		determine that the first network is requesting to connect to the second network; 
		send, to a first network element in a first network element set, a first identifier of a second network element in a second network element set, the second network element corresponding to the first network element in the first network element set; [[and]]
		send, to the second network element in the second network element set, a third identifier of the first network element in the first network element set;
		send, to a third network element in the first network element set, a second identifier of a fourth network element in the second network element set, the fourth network element corresponding to the third network element in the first network element set, the first network element set comprising network elements in the first network, the second network element set comprising other network elements in the second network, and each network element in the first network element set having a one-to-one correspondence to a corresponding network element in the second network element set; and
		send, to the fourth network element in the second network element set, a fourth identifier of the third network element in the first network element set.

20.	(Previously presented) The network interworking system according to claim 19, wherein the non-transitory memory stores further computer codes which, when 
	receive a network interworking request requesting to connect to the second network from a manager of the first network or from a first network interworking service network element in the first network, the network interworking request comprising a third identifier of the first network and a fourth identifier of the second network..  
















Allowable Subject Matter
Claims 1-4, 6-13, and 15-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 10, and 19, the combination of limitations involving, determining, by a network interworking configuration network element, that a first network is requesting to connect to a second network; sending, by the network interworking configuration network element, identifiers of two network elements of the first network to the corresponding network elements of the second network and vice versa, among other claim limitations, are non-obvious over the prior art. 
The closest prior art, AHMAVAARA (US 20170374059 A1), Nilsson et al. (US 20190159268 A1) and ZHOU (US 20190132865 A1) disclose conventional systems, either singularly or in combination, fail to anticipate or render the above features obvious, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                         /ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416